                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION



BRIAN GREEN

             Plaintiff,                                  Civil Action No.: 3:19-cv-680
        v.

MIDLAND CREDIT MANAGEMENT, INC.

             Defendant.


KIM GREEN


Plaintiff,                                              Civil Action No.: 3:19-cv-681
        v.

MIDLAND CREDIT MANAGEMENT, INC.

             Defendant.


   NOTICE OF CORRECTED EXHIBIT B TO DEFENDANT’S MEMORANDUM IN
       SUPPORT OF ITS MOTION FOR JOINDER AND CONSOLIDATION

        PLEASE TAKE NOTICE that Defendant, Midland Credit Management, Inc. (“Midland”

or “Defendant”), hereby files this Notice of Corrected Exhibit B to Midland’s Memorandum in

Support of its Motion for Joinder and Consolidation of the above-captioned actions (Civil Action

Nos.: 3:19-cv-680; 3:19-cv-681). On September 28, 2020, Defendant filed a Memorandum in

Support of its Motion for Joinder and Consolidation (D.E. 18) that inadvertently attached as

Exhibit B (D.E. 18-2) an earlier Amended Complaint filed by the above-named Plaintiff-to-be-

joined, Kim Green, in her suit against Midland. The correct Amended Complaint to which

Midland’s Memorandum in Support of Defendant’s Motion refers, “Original Amended




      Case 3:19-cv-00680-FDW-DSC Document 25 Filed 10/12/20 Page 1 of 3
Complaint” of Kim Green filed on June 12, 2020 [D.E. 11] in connection with the above-captioned

lawsuit, Kim C. Green v. Midland Credit Management, Inc. (Civil Action No. 3:19-cv-681), is

attached hereto as Exhibit 1 – Corrected Exhibit B.

                                                      Respectfully Submitted:


Dated:       October 12, 2020                    By: /s/ Keaton C. Stoneking
                                                     Keaton C. Stoneking, Esq.
                                                     North Carolina Bar No. 53627
                                                     TROUTMAN PEPPER HAMILTON
                                                     SANDERS LLP
                                                     301 S. College Street, Suite 3400
                                                     Charlotte, NC 28202
                                                     Telephone: 704.998.4050
                                                     Facsimile: 704.998.4051
                                                     Email: Keaton.Stoneking@troutman.com


                                                       Daniel T. Stillman, Esq. (pro hac vice)
                                                       TROUTMAN PEPPER HAMILTON
                                                       SANDERS LLP
                                                       222 Central Park Avenue, Suite 2000
                                                       Virginia Beach, VA 23462
                                                       Telephone: 757.687.7710
                                                       Email: Daniel.Stillman@troutman.com


                                                       Attorneys for Defendant,
                                                       Midland Credit Management, Inc.




      Case 3:19-cv-00680-FDW-DSC Document 25 Filed 10/12/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of October 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notice to Plaintiff, who is

registered to receive electronic notifications in connection with this matter, and that I also caused

a copy of the foregoing to be sent via U.S. Mail to the pro se litigants at the following address:


                                           Brian Green
                                      113 Indian Trial Rd. N
                                            Suite 280
                                     Indian Trail, NC 28079
                                    Telephone: (201) 693-6879

                                                And

                                          Kim C. Green
                                      113 Indian Trial Rd. N
                                            Suite 280
                                     Indian Trail, NC 28079
                                    Telephone: (201) 693-6879



                                                              /s/ Keaton C. Stoneking
                                                                  Keaton C. Stoneking, Esq.




      Case 3:19-cv-00680-FDW-DSC Document 25 Filed 10/12/20 Page 3 of 3
